Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joswig et al. (US20100266886).
2.	Regarding claims 1-5 and 8-12, Joswig teaches a battery assembly (see Figs. below) comprising: one or more battery cells, each battery cell having a generally cylindrical shape, two cell ends, and a cell wall extending in an axial direction between the two cell ends, the cell wall defining a cell wall surface area; and a thermal storage device comprising a plastic material, the thermal storage device defining one or more cell receiving volumes for receiving the one or more battery cells, the thermal storage device having an inner surface and a cross-section with a closed outer perimeter, the inner surface defining a relief volume that facilitates insertion of the one or more cells into the one or more cell receiving volumes during assembly of the battery assembly; wherein an axially extending portion of each cell wall is not in contact with the thermal storage device when the one or more battery cells are inserted into the thermal storage device (see Figs. below).


    PNG
    media_image1.png
    755
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    908
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    446
    841
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

3.	Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joswig et al. (US20100266886) as applied to claims 1 and 9 in view of Tanaka et al. (US20130244090).
4.	Regarding claims 6, 7, 13, and 14, the complete discussion of Joswig as applied to claims 1 and 9 is incorporated herein. However, they are silent about the limitations of claims 6, 7, 13 and 14.	
5.	Tanaka teaches a battery container comprising an insulation member having a specific heat between of about 0.40 cal/° C.·g (1674.72 joule/kilogram/K), and a thermal conductivity of about 0.3 W/m·K (abstract) for the benefit of insulation members which act as shock and vibration absorbing material [0020]
6.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joswig with Tanaka’s teachings of a battery container comprising an insulation member having a specific heat between of about 0.40 cal/° C.·g (1674.72 joule/kilogram/K), and a thermal conductivity of about 0.3 W/m·K (abstract) for the benefit of insulation members which act as shock and vibration absorbing material [0020].


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US20130244090).
8.	Regarding claims 15-17, Tanaka teaches a battery assembly (see Figs. below) comprising: a battery cell having two cell ends and an exterior cell surface extending between the two cell ends; and a thermal storage device in contact with at least a portion of the exterior cell surface of the battery cell, the thermal storage device having an inner surface defining one or more cell receiving volumes for receiving the battery cell, the thermal storage device comprising a solid material having a thermal conductivity of between about 0.1 and 1.0 W/(m·K) (see Figs. below).



    PNG
    media_image4.png
    678
    750
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    658
    711
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US20130244090) as applied to claim 15 in view of Joswig et al. (US20100266886).
10.	Regarding claims 18 and 19, the complete discussion of Tanaka as applied to claim 15 is incorporated herein. However, they are silent about the limitations of claims 18 and 19.
11.	Joswig teaches plurality of battery cells and a plurality of thermal storage devices wherein each thermal storage device has a closed outer perimeter (see Fig. 12) and wherein each cell receiving volume is configured such that the inner surface of the cell receiving volume contacts at least 90% of the exterior cell surface of the battery cell when the battery cell is disposed in the cell receiving volume (see Fig. 8) for the benefit of thermally conductively connecting a group of the round cells for heat dissipation (abstract)
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with the above teachings of Joswig for the benefit of thermally conductively connecting a group of the round cells for heat dissipation.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US20130244090) as applied to claim 15 in view of Wang et al. (US20120058380).
14.	Regarding claim 20, the complete discussion of Tanaka as applied to claim 15 is incorporated herein. However, they are silent about the limitations of claim 20.

16.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with the above teachings of Wang for the benefit of improving the compactness and high energy density of batteries.
Relevant Prior Art
US 20160226042 (Fig. 4C)
US 20180131054 (Figs. 2 and 4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722